IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN VINCENZI,                           : No. 146 MAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
ROBERT M. MORGAN AND MORGAN              :
COMPANY AND SELECTIVE                    :
INSURANCE,                               :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.